 DIMENSIONS IN METAI.. INC.Dimensions in Metal, Inc. and International Broth-erhood of Teamsters, Local 1196 and WillieBoyce and Daniel Williams, Jr. Cases 26-CA-8298, 26-RC-6174, 26-CA-8467, and 26-CA-8361September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 4, 1981, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs. Subsequently, Respondent filed an answer-ing brief in opposition to the exceptions filed bythe General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Dimensions inMetal, Inc., Memphis, Tennessee, its officers,agents, successors, and assigns, shall take the action'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsAdditionally, Respondent in its brief asserts that the AdministrativeLaw Judge's credibility findings are the result of bias. After a careful ex-amination of the entire record, we are satisfied that this allegation is with-out merit There is no basis for finding that bias and partiality existedmerely because the Administrative Law Judge resolved important factualconflicts in favor of the General Counsel's witnesses. As the SupremeCourt stated in N.L.R.B. v. Pittsburgh Steamship Company, 337 U.S. 656,659 (1949), "[T]otal rejection of an opposed view cannot of itself impugnthe integrity or competence of a trier of fact "I The General Counsel has excepted to the Administrative LawJudge's failure to make a finding and conclusion with regard to the com-plaint allegation of an interrogation of an employee on or about March 2.1980. The Board finds it unnecessary to rule on this exception since anysuch finding of coercive interrogation would merely be cumulative andwould not affect the remedy.' In par I(c) of his recommended Order, the Administrative L.awJudge provided that Respondent shall cease and desist from threateningto close the plant before letting a union come in. However, the Adminis-trative Law Judge inadvertently omitted this provision from the nloticeThe Board corrects this mistake in the attached notice258 NLRB No. 78set forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.IT Is FURITHE R ORDIEREI) that Case 26-RC-6174be remanded to the Regional Director for Region26 to open and count the ballots of Franklin Camp-bell and Daniel Williams and to issue a revisedtally of ballots and a certification of representativeif International Brotherhood of Teamsters, Local1196, has received a majority of the valid votescast, or a certification of results of election if it hasnot.APPENDIXNOTICE To EMPIOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or otherwise dis-criminate against any of you for supporting In-ternational Brotherhood of Teamsters, Local1196, or any other union.WE WILL NOT place written reprimands inthe files of union supporters to build a case fordiscriminatorily discharging them.WE WILL NOT threaten to close the plantbefore letting a union come in.WE WILL NOT coercively question youabout union support or activity.WE WII. NOT threaten you with less desir-able working conditions if you select a union.WE WILL NOT tell you it is futile to select aunion.WE WIIL. NOT tell you the Board cannotforce us to take back an unlawfully dischargedemployee.WE WI.LL NOT in any other manner interferewith, restrain, or coerce you in the exercise of563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rights guaranteed you by Section 7 of theAct.WE WILL offer Willie Boyce, FranklinCampbell, Clayton Saulsberry, and DanielWilliams immediate and full reinstatement totheir former jobs or, if their jobs no longerexist, to substantialy equivalent positions, with-out prejudice to their seniority or other rightsand privileges previously enjoyed, and WEWILL make them whole for any loss of earn-ings and other benefits resulting from their dis-charge, less any net interim earnings, plus in-terest.WE WILL remove from the files of WillieBoyce and Clayton Saulsberry the written rep-rimand dated May 22, 1980.DIMENSIONS IN METAL, INC.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge:These consolidated cases were heard by me in Memphis,Tennessee, on November 24-26 and December 1, 1980.The charges were filed by the Union on March 3, 1980,'as amended on March 12 and 31, by Daniel Williams onApril 3, and by Willie Boyce on June 2. A consolidatedcomplaint was issued on June 20, and amended onAugust 8, 1980, and an order consolidating the cases andtransferring the representation case to the Board wasissued on November 7, 1980.During his short tenure as the Company's executivevice president, Sam Sax discharged or directed the dis-charge of all four of the union supporters: FranklinCampbell and Daniel Williams before the April 4 elec-tion and Willie Boyce and Clayton Saulsberry on May30. The primary issues in the complaint cases are wheth-er Company President Lomerson, shortly after the unionorganizing began, threatened plant closure to avoid deal-ing with a union; and whether Sax, upon joining thefirm, engaged in an unlawful antiunion campaign by (a)interrogating, threatening, and coercing employees, (b)inserting written reprimands in the files of two of theunion supporters and (c) discriminatorily discharging thefour union supporters in violation of Section 8(a)(l) and(3) of the National Labor Relations Act, as amended.In the representation case, the vote was two in favorof and three against union representation, and the chal-lenged ballots cast by discharged union supportersCampbell and Williams are in issue.Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-' All dates are from July 1979 until June 1980 unless otherwise indicat-ed.2 The General Counsel's unopposed motion to correct the transcript,dated January 16, 198i, is granted and received in evidence as G.C. Exh.24.tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, Dimensions in Metal, Inc., a corpora-tion, is engaged in the fabrication of metal doors at itsplant in Memphis, Tennessee, where it annually shipsproducts valued in excess of $50,000 directly to custom-ers located outside the State. The Company admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act, andthat the Union is a labor organization within the meaningof Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundCompany President Lomerson and secretary BillKralis, both formerly with Metal Vent ManufacturingCompany (builder of ornamental security doors), formedthe Company as a competing business. They rented asmall building, hired four former Metal Vent employees(Franklin Campbell, Daniel Williams, Willie Boyce, andClayton Saulsberry), and began wholesale production inAugust. Lomerson and Kralis were the managers, Lo-merson's wife was the office clerk, and Jim Pevia washired as the retail sales manager.The Company was both undercapitalized and under-staffed. By January there were insufficient funds to paythe premiums on insurance for the four production em-ployees and one installer. (The insurance was reinstatedfor I month but was then canceled again.) Welder Wil-liams, who was using a badly worn welding lead, wastold by secretary Kralis that the Company could notafford to buy another one, and to wrap it with tape andcontinue using it, as Williams did until it finally shortedout. Finisher Campbell was assigned to checking, build-ing kits, packing, routing, shipping, and a number ofother responsibilities. When he repeatedly requested as-sistance because of insufficient time to perform all ofthese duties, Kralis replied that the Company could notafford to hire anybody else.It was under these circumstances that the four allegeddiscriminatees (Campbell, Williams, Boyce, and Sauls-berry) began discussing the formation of a union in mid-January; that Lomerson is alleged to have threatened theemployees in late January with plant closure in order toavoid dealing with a union; and that the former MetalVent director of operations, Sam Sax, joined the Compa-ny about February 15 or 20.The financial arrangements between Sax and ownersLomerson and Kralis are not disclosed. The Company'sbrief asserts that Sax was "hired" as a "personnel man-ager." However, he became the executive vice presidentwith duties of overseeing the general functions of thecorporation and handling the daily operations as well asdeveloping and implementing a "personnel policy." Hewas a corporate official because he was attending a cor-porate meeting away from the plant at the time of the564 DIMENSIONS IN METAL, INC.mysterious cutting of Williams' new welding lead 2 daysbefore the election. The evidence suggests that he mayhave brought some new capital into the business becausetwo new employees were hired: welder Grace Parola onMarch 5 and Tom Wells on March 6, the date Campbellwas discharged and Wells was assigned as a packer andshipper to assist David Rhines (who had been the install-er) in replacing Campbell.After Sax joined the firm, he refused to accept theUnion's certified letter requesting recognition, held anantiunion meeting on February 28, and began the antiun-ion campaign, taking actions which are alleged to be un-lawful.B. Lomerson's Closure ThreatOn January 25, the morning after the January 24 epi-sode of the TV "Skag" series (as discussed later), em-ployees Campbell, Williams, Boyce, and Saulsberry wereon break in the finishing area, discussing the TV pro-gram. Lomerson came by and joined in the conversation.Saulsberry asked him how he felt about a union being inthe plant. As Saulsberry credibly testified, Lomerson an-swered that "before he would let a union come in theplant he would close the place down, put locks on thedoors and start all over again." Saulsberry asked if itwere not their constitutional right to organize, and Lo-merson said he did not care. (As recalled by Williams,Lomerson said that, before he would let a union come in,he would close the Company, put locks on the doors,and start somewhere else. Boyce recalled that Lomersonsaid that before he would let a union come into his planthe would close the doors, put locks on them, and startall over again; and, when Saulsberry mentioned the rightto organize, Lomerson said he did not give a "god-damn," he would close down anyway. Campbell recalledthat, when they were discussing the labor movie, Skag,and Saulsberry mentioned their constitutional rights, Lo-merson said that before he would let a union come in hewould close the place down.)The Company concedes, in its brief, that they werediscussing the Skag elevision program "which had beenaired the previous evening," but it raises two defenses.The first is that Lomerson did not make a closure threat.Relying on Lomerson's claim that his only interest in theprogram was his fondness for the lead actor, KarlMalden, and his denials that he was asked or that hemade any statement regarding a negative attitude towarda union, the Company contends that the four employees'testimony about a closure threat should be discreditedand Lomerson's denials credited. I disagree. By his de-meanor on the stand, Lomerson impressed me most unfa-vorably as a witness. I discredit his denials and find thathe did threaten to close the plant before letting a unioncome in.The Company's other defense is that, although thecomplaint alleges that Lomerson made the closure threat"[oin or about" January 24, which was "after union or-ganizing began," the testimony "shows that the meetingwas in the period of September through November 1979,two or three months before" and "[a]ny union animuswhich could be inferred if this statement had been madeis so far removed from the time of organizing as to haveno effect whatever on the employees' organizing rights."Ignoring welder Williams' recollection that the conversa-tion occurred in January or February, before the Union'selection petition was filed on February 28, the Companyargues that "if it occurred before October 15, 1979, asBoyce testified that it did, then the six month limitationperiod found in Section 10(b) of the Act would bar anyconsideration of this meeting." The Company furthercontends, "This meeting occurred by all accounts at leasttwo months before any organizing. Respondent assertsthat its insertion into the Complaint was a mere after-thought-used to buttress animus claims," and "even iffound that the alleged statement was made, it was so farremoved in time from any organizing activity as to havelittle significance."At the hearing, after the four employees gave differentrecollections of when the conversation about the Skagprogram and the closure threat occurred, Lomersonpositively testified, "It was a morning in either late Octo-ber or the first of November or somewhere in that area."When so testifying, he appeared to be attempting to fab-ricate a defense rather than give an accurate recollectionof when the conversation actually happened.Because of the conflicting testimony, I issued a NoticeTo Show Cause (included in the formal documents asG.C. Exh. l(kk)) on April 22, giving the parties 10 daysto show cause why official notice should not be taken ofthe January 6, 1980, issue of The Commerical Appealnewspaper in Memphis, announcing that "Karl Maldenstars in Skag, which ...premieres as a three-hourmovie tonight at 7 on Channel 5," and the January 24issue, announcing Skag at 8 p.m. on TV Channel 5, "Abrutally explicit two-hour drama" involving "a wildcatstrike .... Savage union goons, the repression and fears...and the impossible odds the men must face are alldepicted with a realism rarely achieved in televisionseries." In the absence of any objection to taking officialnotice of the two newspaper issues (the Company's ap-proving response is received as G.C. Exh. 1(11)), 1 findthat the locally published television schedule cannot rea-sonably be questioned, that the discussion of one of theSkag programs could not have occurred before the Janu-ary 6 premiere, and that the discussion did occur January25, the morning after the airing of the union-related pro-gram January 24.Accordingly, I find that President Lomerson's January25 threat of plant closure violated Section 8(a)(1) of theAct as alleged. I further find that Lomerson's willingnessto give fabricated testimony regarding the content andtiming of the discussion reflects adversely on his credibil-ity.C. Sax's Antiunion Campaign1. February 28 meetingFebruary 28, shortly after Executive Vice PresidentSax refused to accept the Union's certified letter request-ing recognition, he held a long meeting with productionemployees Campbell, Williams, Boyce, and Saulsberryand installer Rhines in Secretary Kralis' office. (Sax did565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot testify about this meeting. The employees were ableto remember different parts of the meeting.)Sax told the employees that he had rejected a letterfrom the Union. He asked what was the status of theUnion and whether the Union's election petition hadbeen signed, and finisher Campbell answered that hethought the petition had been filed. (The petition wasfiled that same day.)During the meeting, Sax told Campbell that he knewCampbell used to be an organizer. Sax asked grinderBoyce if he was for the Union and Boyce said he was.Welder Williams said he was 100 percent for it. Saxasked installer Rhines if he was for the Union, andRhines said he did not know right then. Sax said theydid not need a union, that he was not going to recognizeany union, that he would fight the Union in any way hecould, that he had not lost a fight yet, and that he woulddo anything in his power to keep the Union from cominginto the Company. As Campbell credibly testified, Saxtold them that "without a union he could work with us,"but that with a union, he would be "on the other side ofthe fence," that "he would have to work against us," andthat "he would guarantee us that we wouldn't get any-thing"; whereas, if the employees went along with him,although he could not make any promises, he "would dowhat he could."Thus Sax, one of the top officials, called the employ-ees into the office, told them he had rejected a (recogni-tion) letter from the Union, and proceeded to interrogatethem about their union support. This meeting was calledabout a month after President Lomerson had threatenedto close the plant before letting a union come in. Sax didnot give them any assurances against reprisals for sup-porting the Union, he did not inform them of any validpurpose for the interrogation, and he expressed hostilitytoward the Union. He stated that he would not recog-nize any union, that he would fight the Union in anyway he could, and that if the Union were in the plant, hewould be on the other side of the fence, working againstthe employees, and he "would guarantee us that wewouldn't get anything." Particularly under these circum-stances, and the discharge a week later of finisher Camp-bell whom Sax told in the meeting he knew used to bean organizer, I find that the interrogation tended tocoerce the employees in the exercise of their Section 7rights and violated Section 8(a)(1) of the Act. Also inthis context I find that Sax's threat to be on the otherside of the fence, working against the employees if theUnion were in the plant, was at least an implied threat ofless desirable working conditions if the employees select-ed the Union to represent them and therefore violatedSection 8(a)(1) of the Act. I further find that his state-ment that he would "guarantee" that the employeeswould get nothing if a union were brought in clearlymanifested a closed mind and a determination that col-lective bargaining would be futile, further coercing theemployees in the exercise of their Section 7 rights, inviolation of Section 8(a)(l) of the Act.2. March 6 discharge of Campbella. His work performanceBefore Franklin Campbell was hired in July, he hadhad 3 years of experience as a finisher at Metal Vent,putting hinges and glass on doors. At the Company, hewas assigned to what he called a "seven-man job." Hewas not only responsible for finishing the door, puttingon the hinges and glass, but many other jobs. He was as-signed to washing and cleaning the glass, putting in thelocks, and drilling holes for the silhouettes. He was as-signed to building the lock kits and the Z-bar kits, as-semblying all of the door components necessary for in-stallation, including the left and right Z-bar, the header,expander, closer, storm chain, screw package, knobs,spindles, and keys. He alone was assigned to doing all ofthe wrapping and packing (in specially designed cartonsto prevent damage) and all of the routing and shipping.In addition he was responsible for quality control,making the final inspection of the doors and componentsto ensure quality control, making the final inspection ofthe doors and components to ensure compliance with thecustomers' specifications on the work sheets. He was alsoassigned to receiving all merchandise, and keeping sup-plies for the employees in the shop. He was assignedduties outside of the plant, going with President Lomer-son to set up dealerships in Memphis and Arkansas,going out to install doors with secretary Kralis, andgoing with Retail Sales Manager Jimmy Pevia to checkcustomers' locks which did not work. He also did all thecustom iron work, and served customers who picked updoors at the plant. Finally, he secured the plant in theevening, making sure all the lights were out and all theequipment was turned off. For the Company to have as-signed him all these duties and responsibilities, it un-doubtedly regarded him as a valuable employee.While learning these additional duties, shortly afterwholesale production began in August, Campbell wastold by secretary Kralis that he had put locks in upsidedown. Later, although President Lomerson had deviseda 20-item package list in October to assist him in thechecking and packing the doors and components, Camp-bell found that "it was just impossible for me to checkeverything" because of insufficient time. It is undisputedthat Campbell frequently asked Kralis for some help be-cause "I had too much to do," and that each time Kralissaid "they couldn't afford to hire anybody else." Camp-bell continued to do all of the finishing, checking, pack-ing, and shipping until he was replaced by two people, asdiscussed later.It was under these circumstances that errors weremade. Exhibits in evidence reveal the issuance of $84.28in credits ($20 on an October 24 invoice for sending ablack instead of a white door, $36.28 on a November 5invoice for sending a door with the wrong hinges, and$28 on a December 18 invoice for improper wrapping,resulting in a door being scratched and a broken glasshaving to be replaced), plus total credits of $156 for mer-chandise charged on invoices but not sent (November 6and January 4, Resp. Exhs. 25-29). None of the creditswere issued since the January 4 invoice.566 DIMENSIONS IN METAL, INC.I credit Campbell's testimony that after secretaryKralis told him about the initial lock problem (inAugust), the next time he could remember anythingbeing said to him about a complaint was later that yearwhen the Company began getting complaints from BobHendricks and President Lomerson "mentioned thosemistakes to me"-from his demeanor on the stand,Campbell impressed me as being a sincere witness, doinghis best to reveal what had happened. Although Camp-bell was not aware at the time, he so testified that theCompany had issued credits for these mistakes, the cred-its which the Company later introduced into evidence toshow that those which were issued in 1979 were to cus-tomers with whom Hendricks was affiliated.Thus, the documentary evidence shows that while theCompany was operating shorthanded without sufficientfunds to employ a person to help Campbell in the finish-ing, checking, packing, and shipping department, Camp-bell made errors which cost the Company credits of$84.28 (plus credits of $156 for merchandise which theCompany sold but which Camphell failed to include inthe shipments).b. Building case against CampbellCampbell was present in the finishing department onJanuary 25 when the subject of a union came up andPresident Lomerson told Campbell, Williams, Boyce, andSaulsberry that he would close the plant before hewould let a union come in. Thereafter, Campbell was theemployee orqanizer who went to the Union and pickedup authorization cards to be signed. Then, shortly afterExecutive Vice President Sax joined the Company, re-jected the Union's certified letter requesting recognition,and began the Company's antiunion campaign. Campbelltold Sax in the February 28 meeting that he thought theelection petition was filed and Sax said he knew Camp-bell used to be an organizer.At this point President Lomerson, secretary Kralis,and Retail Sales Manager Pevia proceeded to join withSax in building a case against Campbell. Lomerson andPevia admittedly solicited letters from customers againstCampbell. That same week, Lomerson told Campbell inthe office that he was making too many mistakes, thatthe mistakes had been pointed out to him, and that hehad continued to make the mistakes. Lomerson conclud-ed with a verbal reprimand, telling Campbell he hadbeen warned. The next week, Kralis also went onrecord, giving Campbell a verbal warning. Kralis calledhim to the office, told him he had been making too manymistakes, and warned that if the mistakes could not becorrected, "I would no longer be employed."By this last week of Campbell's employment, the Com-pany had assigned installer Rhines to doing some pro-duction work, cutting materials to be used by Campbell.Although Rhines would be assigned later that week asone of the employees replacing Campbell, Kralis stillfailed to grant Campbell any of the help he needed inpacking and shipping. (As found above, whenever Camp-bell requested help, Kralis always replied that the Com-pany could not afford to hire anybody else.) Also by thatweek, more capital was being put into the business, andthe Company was hiring two new employees: welderParola on March 5, and employee Wells on March 6 toassist Rhines in the finishing department with the pack-ing and shipping when Campbell was discharged. Thus,after Sax began the Company's antiunion campaign, theCompany was setting the stage for discharging Campbelland assigning two employees to perform his work, in-stead of giving him any of the often-requested help inperforming his multiple duties.About 1:30 p.m. Thursday, March 6 (exactly I weekafter Campbell said in the February 28 antiunion meetingthat he thought the petition had been filed, and Sax saidhe knew Campbell used to be an organizer), the Compa-ny was completing its preparations for discharging him.Campbell was on the way to secretary Kralis' office toget some coffee. Upon reaching the hallway outside theoffice door, Campbell overheard Kralis talking over thetelephone, telling somebody named "Bob" (presumablyRobert Hendricks, a customer who later joined the Com-pany as an executive) "to send Sam Sax a letter statingdates of mistakes that were made," and stating that therewere too many mistakes being made and that if the mis-takes keep happening, "they would have to find someother company to deal with." Such a letter predated toMarch 3 was sent, as discussed below.Admittedly Sax had already decided to dischargeCampbell, and President Lomerson and secretary Kralishad approved. Sax decided that Kralis, Campbell's imme-diate supervisor, should handle the matter, in Sax's pres-ence. As revealed by Sax, "I did instruct [Krails] as towhat should be said ... I wanted to make sure therewere no extraneous comments that were unnecessary."(Emphasis supplied.) I infer, from all the circumstances,that the "extraneous comments" against which Sax wascautioning Kralis were any comments about Campbell'sorganizing efforts.About 2:45 p.m. that Thursday, March 6 (G.C. Exh.23M), Kralis called Campbell into Kralis' office and, inthe presence of Sax, discharged Campbell, telling him hehad heen making too many mistakes and that the Compa-ny was too small to tolerate them. Kralis had a letter inhis hand (presumably one of those recently solicited byLomerson and Pevia), but Kralis did not show Campbellthe letter nor tell him the contents of the letter.c. The Company's defensesAt the hearing, the Company introduced into evidenceseven written complaints from customers. Two of themwere dated in 1979: August 7 and October 4. (Resp.Exhs. 15A and B.) The other five were dated in Febru-ary and March (after the union organizing began): Feb-ruary 7, 13, and 29 (Resp. Exhs. 15C, D, and E), andMarch 3 and 4 (Resp. Exhs. 15G and H). In offeringthese exhibits, the Company took the position: "I don'toffer them to prove the truth of the matters asserted inthe letters. They are offered for two purposes: One, thatthey were received and two, action was taken basedupon them. We don't rely upon any of the comments inthe letters themselves.... We don't rely on the state-ments in the letters to prove our case."As Campbell credibly testified, he had never seen orbeen shown any of these written complaints until after567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis discharge, when he received copies of the last four(dated February 13 and 29 and March 3 and 4) from theTennessee Department of Employment Security, presum-ably in connection with his claim for unemploymentcompensation. I discredit President Lomerson's claim,"I've talked to him about every one of them probably, ormost of them," and specifically discredit his claim that inJanuary, he discussed customers' written complaints withCampbell "Two to three, four" times (there being nowritten complaints in January), and his claim that uponreceiving the March 3 letter, "I had another very seriousconversation with Franklin Campbell." The March 3letter was the predated letter which Campbell overheardsecretary Kralis soliciting from a "Bob" 3 days later,ahout an hour before Kralis (at Sax's direction) dis-charged Campbell. (Campbell overheard Kralis tellingBob to put in the letter that if the mistakes kept happen-ing, "they would have to find some other company todeal with"; the March 3 letter stated that unless therewas an improvement, "we intend to buy from someoneelse.") Thus, Lomerson was giving fabricated testimonywhen he claimed that he had a "very serious conversa-tion" with Campbell about this letter, which was solicit-ed on the afternoon of the discharge and which couldnot have been received until at least a day after the dis-charge.I also find that two other company witnesses have fab-ricated testimony about this March 3 letter. Retail SalesManager Pevia claimed that this was one of the customercomplaints which he solicited. the customer to put inwriting (whereas this was the letter which Campbelloverheard Kralis soliciting); and Robert "Bob" Hen-dricks (who was a longstanding friend of Lomerson andwho became an executive of the Company about amonth before the hearing admitted that he typed theletter for the president of the customer, but twice testi-fied falsely that the letter was not solicited. (The Compa-ny's brief implies that this customer, Classic Doors, waslost as a result of Campbell's mistakes. However, Hen-dricks admitted that the president decided to start buyingfrom Metal Vent, a competitor, in May-about 2 monthsafter Campbell's discharge.) Concerning another writtencomplaint, I note that Lomerson and Pevia gave dubioustestimony, each claiming that he discussed the February13 letter with Campbell. I discredit both of them, andcredit Campbell's testimony that he was not shown anyof the letters.On the merits of the discharge, I find that these threewitnesses, Lomerson, Pevia, and Hendricks (all of whomgave fabricated testimony about the written complaintsagainst Campbell), went to the extreme when testifyingabout Campbell's mistakes. Lomerson, who also gavefabricated testimony about when the Skag conversationwas held, as discussed above, claimed that he had"around 50" telephone complaints from customersagainst Campbell prior to January; about 8 or 10 in Janu-ary, around 10 in February, and probably 3 or 4 inMarch. Although Pevia was the retail sales manager, Iheclaimed that since he was hired in November, he person-ally received at least 20 complaints from the wholesalecustomers. (He did not appear to be a candid witness onthe stand.) Hendricks went even further to the extreme.He claimed that when he was working for one of theCompany's customers, he had between 50 and 100 com-plaints against Campbell's work in the period betweenJune and September-despite the fact that the Companydid not begin wholesale production until August. He alsoclaimed that after October I, at another customer, hehad another 50 to 100 complaints about Campbell'swork, and claimed that in a shipment of 40 to 50 doors,"there might have been" 30 mistakes. Undoubtedly ifthere had been this many customer complaints aboutCampbell's work, the Company would have taken reme-dial action long before Campbell's March 6 discharge, orthe Company would have introduced into evidence morethan three credits (totaling $84.28) to cover his mistakesand two credits (totaling $156) for unsent merchandiseduring the period of his employment. After reviewing allof the testimony by these three witnesses, I find that theywere exaggerating to the point of fabricating testimony.Executive Vice President Sax (who clearly gave fabri-cated testimony about welder Williams' discharge shortlybefore the election, as discussed below) claimed the firstday of the hearing that, "Just since my coming there wehad to have credit memos issued to our customers due toparts left out of the packages." However, 2 days laterwhen the Company introduced the five above-mentionedcredits into evidence (Resp. Exhs. 25-29), none wasdated after January 4-about 1-1/2 months before Saxarrived. (By his demeanor on the stand, Sax appearedmore concerned with supporting the Company's causethan accurately testifying what happened.)d. Contentions of the partiesThe General Counsel contends it is clear that theCompany's assertion that Campbell was fired due to hispoor work record is merely a pretext, and that "basedupon the timing of his discharge" and the "previous tol-erance of his work," the "underlying motivation forCampbell's termination was his activities in support ofthe Union."The Company denies that Campbell was dischargedbecause of the union activities, but concedes that "Thetiming looks bad," and "it is true that the timing ofCampbell's discharge gives an appearance of impropri-ety." Although the Company does not deny knowledgeof Campbell's organizing efforts, it contends "that theGeneral Counsel has not made out a prima facie case ofproper motive in the discharge of Frank Campbell" evenin light of the timing his discharge. Assuming arguendothat an improper motive has been established, the evi-dence is overwhelming that the Respondent dischargedCampbell because his poor work performance was cost-ing the Respondent time, money, goodwill, and custom-ers. There was ample and abundant business justificationfor the discharge of Frank Campbell. The Company con-tends that "Campbell's errors escalated contemporane-ously with the organizing campaign. He literally wassingle-handedly putting the Company out of business. Nolabor law exists requiring a company to tolerate such in-competence even during an organizing campaign." TheCompany also contends that Campbell's mistakes werecosting the Company "large sums of money and custom-568 DIMENSIONS IN METAL, INC.ers as well"; that Campbell was repeatedly warned aboutthe mistakes; and "Under all the circumstances, the Com-pany had no choice but to discharge Campbell." Con-cerning its own documentary evidence (Resp. Exhs. 25-29), showing that Campbell's errors caused the Companyto issue credits which totaled $84.28, plus credits totaling$156 for merchandise not shipped, and none of thembeing issued after Janaury 4, the Company contends thatthese documented mistakes were only "representative"examples, "and are by no means all of the examples suchcostly mistakes which were made by Campbell"-with-out offering any explanation why other customer credits,if they existed, had not been offered into evidence. Con-cerning the Company's admitted solicitation of writtencomplaints before Campbell's discharge, the Companycontends, "They were not solicited to frame FrankCampbell," and asserts that the letters "were solicited asa matter of regular industry practice, as a means ofhaving documentation of customer complaints, and as ameans of bringinq the problems to the attention of theemployee responsible."e. ConcludingfindingsBefore Campbell began organizing for the Union, hewas regarded as a valuable employee, upon whom theCompany assigned many duties and responsibilities, in-cluding finishing, packing, and shipping, as well as qual-ity control. The Company was aware that Campbell didnot have sufficient time to perform all of his assignedduties, but being undercapitalized, it denied his repeatedrequests for assistance, told him it could not afford tohire anybody else, and tolerated the mistakes he madefrom time to time.After Campbell and the three other alleged discrimina-tees began discussing a union, President Lomerson toldthem on January 25 that he would close the plant beforeletting a union come in. Executive Vice President Saxjoined the firm about February 15 or 20, refused toaccept the Union's demand for recognition, and beganconducting the Company's campaign to defeat theUnion. In the antiunion meeting conducted by Sax, Feb-ruary 28, Campbell told Sax that he thought the Union'selection petition had been filed, and Sax told Campbellhe knew Campbell used to be an organizer. Exactly Iweek later (the "bad" timing which the Company ac-knowledges), the Company discharged Campbell. Secre-tary Kralis, under instructions from Sax "to make surethere were no extraneous comments," discharged Camp-bell in Sax's presence, telling him that he had beenmaking too many mistakes and the Company was toosmall to tolerate them.Meanwhile, the Company still had not assigned any-body to assist Campbell in the finishing department. Ap-parently he had continued to make some mistakes, butthe company witnesses' gross exaggerations of his mis-takes throughout his employment and the absence of anycustomer credits since January 4 preclude an accuratedetermination of how many mistakes he was making.The Company was aware that he had more responsibil-ities than he had time to perform, because when it dis-charged him on March 6, it assigned two employees toreplace him: Installer Rhines to do the finishing andchecking and Wells (a new employee hired March 6) todo the packing and shipping. Thus, even assuming thatCampbell began or continued to make more than an al-lowable number of mistakes in performing the excessiveduties to which he had been assigned for months whenthe Company could not afford to provide him with anyassistance, the Company had the opportunity to assignRhines, or later Wells, to assist him with the packing andshipping, but it failed to do so.Instead, in the context of the union organizing cam-paign, the Company laid the groundwork for dischargingCampbell. President Lomerson gave him a verbal warn-ing during the week of Sax's February 28 meeting formaking too many mistakes; and secretary Kralis gavehim another warning the next week. In the meantime,Lomerson and Retail Sales Manager Pevia were solicit-ing customers' written complaints against Campbell, andabout an hour before his March 6 discharge, Campbelloverheard Kralis on the telephone, soliciting a writtencomplaint from Company Executive Hendricks, whothen worked for one of the Company's customers.I reject the Company's contention that these writtencomplaints "were not solicited to frame Frank Camp-bell" but "were solicited as a matter of regular industrypractice ...as a means of bringing the problems to theattention of the employee responsible." I reject it, par-ticularly in view of the fact that none of the writtencomplaints were shown to Campbell before his dis-charge, and the fact that the letter solicited by Kralis onMarch 6 was predated March 3, indicated connivancebetween the Company and the future company execu-tive.Under all these circumstances, I find that the GeneralCounsel has made a prima facie showing that Campbell'sunion activity was a motivating factor in the Company'sdecision to discharge him, and that the Company hasfailed to demonstrate that it would have taken the sameaction against him, instead of granting his longstandingrequests for assistance, if he had not engaged in theunion activity. Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980). I therefore find that theCompany discrimimatorily discharged Campbell to dis-courage union membership, in violation of Section8(a)(3) and (1) of the Act.3. Other alleged coercionOn March 12, about 2 weeks after Executive VicePresident Sax told the employees in the February 28meeting that he would "guarantee" that the employeeswould get nothing if a union was brought in, he posted afull-page letter on the bulletin board (G.C. Exh. 7), stat-ing in part:I can't believe that any of you would possibly be-lieve that an outsider could remedy any situationthat existed or exists ...it simply cannot be done.There is absolutely no Union that can make us doanything, that we wouldn't do for you when ourability to do so exists.... Do you want to pay forsome jerk to talk for you? ...Ask someone onSTRIKE ...Strike Power is the only power a569 I) lISIO()NS ()[ NATIO()NAI. lAI()R R A IO)NS lBt)ARI)Union has ...who wins a strike? You can be sureYOU will not be a WINNER, and this Corporationwill survive .... would a Union do anything foryou personally? The answer is: YOU BET YOURBUTT THEY WOULDN'T.... Yes, there havebeen mistakes, but an outsider cannot do anythingabout it.... Don't Be Fooled By promises fromsome Union Official ... HE CANNOT DO ANY-MORE FOR YOU ...THAN WE CAN DO.VOTE NO!Although different words are used-this notice statingthat no outsider "could remedy any situation that existedor exists," that an outsider "cannot do anything about"any past mistakes, and that "some Union Official ...CANNOT DO ANYMORE FOR YOU ...THANWE CAN DO"--I find that Sax was conveying thesame message, clearly manifesting a closed mind and adetermination that collective bargaining would be futile.I therefore find that the notice tended to coerce the em-ployees in the exercise of their Section 7 rights, in viola-tion of Section 8(a)(l) of the Act.The complaint alleges that near the end of March theCompany refused to permit its employees to use thefront entrance of the plant because of their protectedconcerted activities. However, the employees had a con-venient separate entrance to the plant, and they couldnot use the front entrance without walking through thecarpeted retail sales area. I find that the Company had abusiness justification for prohibiting the occasional use ofthe front entrance by the plant employees, and that theGeneral Counsel has failed to prove that the restrictionwas an unlawful reprisal for engaging in protected con-certed activities. I therefore find that the 8(a)( ) allega-tion must be dismissed.On April 1, 3 days before the election, the Companyheld an employee meeting at the plant. As welder Wil-liams credibly testified, President Lomerson asked Ex-ecutive Vice President Sax if he had anything to say. Saxstepped up and said he had heard a rumor that Campbellwas coming back to work, but that Campbell was not.He told the employees that "no one tells him who tohire and who to fire." and that "no Labor RelationsBoard could make us put him back to work." (PainterSaulsberry recalled that Sax said that "Campbell wouldnot be coming back to work because the Union or theLabor Board or nobody else could make them hire himback if they did not want him." Grinder Boyce errone-ously recalled that it was Lomerson who referred toCampbell. Williams appeared to have the best recollec-tion of Sax's comments.) In its defense, the Companystates in its brief that there was no mention of FrankCampbell at a meeting held April 1. It relies on the de-nials by Lomerson and Retail Sales Manager Pevia (bothof whom gave fabricated testimony to justify Campbell'sdiscriminatory discharge). Lomerson claimed that Saxdid not say a word while Lomerson was there (and thatLomerson was there during the entire meeting), and thatSax did not say anything about Campbell not comingback to work. Pevia claimed that he did not believe Saxspoke at the meeting, as well as denying that anythingwas said at the meeting about Campbell. However, in aposition paper which Sax submitted to the RegionalO)ffice on April 28, Sax admitted that he did speak at theApril I meeting (telling them that "regardless of howeach of them felt about a union, harassing fellow em-ployees to the point it interfered with their performancewould not be tolerated" (G.C. Exh. 22)). Sax did not tes-tify about the April I meeting at the hearing. I discreditthe denials, and find that Sax did tell the employees that"no Labor Relations Board could make us put [discri-minatorily discharged Campbell] back to work." I findthat this statement, informing the employees in effectthat the Company would not reinstate Campbell even ifthe Board held that he was unlawfully discharged andordered his reinstatement, tended to coerce employees inthe exercise of their Section 7 rights, violating Section8(a)(1) of the Act.The General Counsel has failed to prove a further alle-gation in the complaint, that the Company about April 1"instituted a policy and practice of issuing written repri-mands to its employees for absences." The only repri-mand issued around that date was Kralis' reprimand toSaulsberry on April 2 for failure to switch off the air-compressor at the end of the shift, and that reprimand isnot alleged to have been discriminatorily motivated. Itherefore find that this allegation must be dismissed. (Thealleged discriminatory placing of reprimands in the per-sonnel records of Boyce and Saulsberry on May 22 isdiscussed below.)4. April 3 discharge of Williamsa. Upcoming electionOn April 3, when welder Daniel Williams was summa-rily discharged following the mysterious cutting of hisnew welding lead, the Company was faced with a likelydefeat in the election to be held the next day if Campbell(alleged on March 12 to be discriminatorily discharged)was held to be an eligible voter. (As found above, Ex-ecutive Vice President Sax told the employees on AprilI that "no Labor Relations Board could make us put himback to work"-indicating Sax's concern about Camp-bell's eligibility.) Sax had been carrying on an antiunioncampaign, but three of the six remaining employees hadindicated their continued support for the Union. OnMarch 20, Sax had filed a charge against the Union, al-leging harassment by the union supporters of other em-ployees, and had submitted a supporting affidavit onMarch 25, naming Williams, Boyce, and Saulsberry asthose doing the harassing. I discredit, as further fabrica-tions, President Lomerson's denial that Sax ever reportedto him whether or not any of the employees supportedthe Union and his claim that he was not sure that heknew at the time of the April I meeting whether Wil-liams, Boyce, or Saulsberry was for the Union. Lomer-son admitted at one point that Sax reported to him thatwelder Williams was soliciting welder Parola for a unioncard; Sax stated in his April 28 position paper that Parola"complained to Mr. Kralis, Mr. Lomerson, and myselfabout Mr. Williams constantly harassing her about votingfor the Union and telling her she would not have a jobonce the Union was voted in" (G.C. Exh. 22); and Sax57() DIMENSIONS IN METAL, INC.testified that Parola complained to him "numerous times"about Williams harassing her about the Union. On cross-examination by the company counsel, Parola testifiedthat she reported to management that the welder andpainter-Williams and Saulsberry-were giving her a"lot of hassle" as to how to vote. Williams credibly testi-fied that when he asked Parola to sign a union card, shesaid no. As for Boyce, the evidence is clear that theCompany was aware of his union support. The Unionfiled a charge on his and Campbell's behalf on March 3for being unlawfully laid off on that date (G.C. Exh.I(a)), and Boyce wore a union button during the cam-paign and served as a union observer at the election.Thus, before Williams was summarily discharged onApril 3, the Company was faced with the prospects ofthree expected union votes from the remaining unionsupporters (Williams, Boyce, and Saulsberry), plus achallenged union vote from discharged union supporterCampbell, resulting in a possible four-to-three union vic-tory, even assuming that all three of the remaining em-ployees (Grace Parola, David Rhines, and TommyWells) voted against union representation. However, theimmediate discharge of Williams might ensure a compa-ny victory (a three-to-three tie vote), even if Campbellwas held to be an eligible voter.The General Counsel argues in his brief that when theCompany's "animus toward the Union is considered, it isclear that it possessed a strong motive and interest in dis-charging Williams before April 4." I agree.b. New welding lead cutOn April 2, Williams' new welding lead (purchased"brand new" in February after the old one shorted out)was cut in a straight, 3-inch line with a sharp object,such as a knife, through both the outer black coveringand the inner yellow insulation. At 2:30 that afternoon,when Williams went on break with Boyce, Saulsberry,Rhines, and Wells on the dock-leaving welder Parolaand a new welder (James May, G.C. Exh. 23G) insidethe plant-the black outer covering had no break in it,and the welding machine was operating perfectly. Afterthe 10-minute break, Williams resumed welding on adoor which had no sharp edges which could make sucha straight, long gash in the two protective layers. Byabout 3:20 p.m., the dragging of the welding lead (alsocalled the cable or cord) across the rounded edge ofwelding table or the door being welded caused the 3-inch gash (on the underside of the cable, out of Williams'line of vision) to open up enough for inner wires in thecable to make contact with the metal. As Williams credi-bly described it, "the machine started acting funny and Ifelt a tremendous amount of heat up under my arm." Hestopped welding, inspected the cable, and saw that it hadshort-circuited, burning a hole in the cable. He went tothe office to report what had happened, but all three ofthe officers (Lomerson, Sax, and Kralis) were out. Heshowed Retail Sales Manager Pevia the damaged weld-ing lead and told him, "Just make sure you tell themwhen they get in." The next morning, Williams foundthat his timecard had been pulled, and secretary Kraliscalled him into the office. President Lomerson was therebut did not say anything. Williams told Kralis he thoughtthe cord had been cut but he did not know how. Kralisresponded by handing him his separation notice andcheck and telling him "get out of my office and get offcompany property." He did.c. Sax's fabricated defenseExecutive Vice President Sax (who stated in his April28 position paper (G.C. Exh. 22) that he, President Lo-merson, and secretary Kralis reached the decision to dis-charge Williams) gave clearly fabricated testimony tosupport Williams' discharge.The Company's principal defense, as stated in its brief,is that Williams intentionally destroyed the cable-eventhough Lomerson admitted on the stand that Williamswas "quite a welder ...probably one of the best doorwelders I've ever seen," and although at no time, eitherat the hearing or in its brief, has the Company suggestedany motive for Williams intentionally cutting the cablejust 2 days before the election.Sax was called as an adverse witness at the beginningof the hearing, before Lomerson and Retail Sales Man-ager Pevia revealed that all three of the company offi-cials, Lomerson, Sax, and Kralis, were away from theplant, attending a corporate meeting when the cable cut-ting occurred. Lomerson testified that "When it tookplace I was with Bill Kralis, Sam Sax in a corporatemeeting," away from the premises, and that when theyreturned about 4:30 or 5 p.m.. after the employees weregone, "Pevia came and notified myself, Bill Kralis andMr. Sax" that the cable had been damaged. Pevia testi-fied "I was sitting in my office and Danny Williamscame down and asked me if I would come up and lookat something"; Sax, Kralis, and Lomerson were not thereand it was "About 4:15, 4:30 that afternoon when theygot back."Yet, contrary to the testimony of Williams, Lomerson,and Pevia, Sax claimed that he was on the premises atthe time, and that Williams gave him reason that after-noon to believe that Williams had deliberately cut thewelding cable.Sax falsely testified that "Sometime in the afternoonMr. Williams came downstairs and said that his cable hasbeen cut," telling Sax and Pevia about it. "1 went up toexamine the cord ...and I was somewhat upset bywhat I saw. I asked him how it occurred and he said hehad no idea." When asked what made him think Wil-liams had deliberately cut the cable, Sax gave the fabri-cated answer: "Well, his attitude in even telling myselfabout it, about the occurrence was one of, 'Ha, Ha, getanother welding cable, someone has cut the welding cable."'laughing. (Emphasis supplied.) When asked what else, hewent further with his false account, stating, "As thoughhe was not concerned about it and, of course, union ac-tivities were going on at that time and I assumed he feltlike, as I have stated in some document here, that hewould find refuge somewhere regardless of what hedid." I note that the Company introduced into evidence(Resp. Exh. A) the Regional Director's May 5 letter,refusing to issue a complaint on Williams' April 3 dis-crimination charge in Case 26-CA-8361 (G.C. Exh. I(r))after Sax submitted the Company's April 28 position571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaper (G.C. Exh. 22), asserting that the cable "was prop-erly deliberately cut." The Board on October 31, 1980(G.C. Exh. l(gg)), overruled the Company's contention(G.C. Exh. l(ff)), that Case 26-CA-8361 is not properlyin issue because Williams did not serve on the RegionalDirector a copy of Williams' notice of appeal to theGeneral Counsel, who reversed the Regional Director'sdismissal letter.Thus, to support the Company's defense that "DanielWilliams was discharged for intentionally destroyingcompany property." Sax was willing to give false testi-mony about Williams having a flippant attitude at thetime, even though it meant falsely placing himself at thescene when in fact he was elsewhere, at a corporatemeeting when the cable was cut. Even so, he failed tosuggest any possible motive-why Williams would besuch a "total fool," as described by Williams to deliber-ately cut his own welding lead and still use it, risking hispersonal safety, or why he would provoke his own dis-charge and perhaps cause the Union, for which he hadbeen campaigning, to lose the election scheduled 2 dayslater. I also discredit Sax's claim that he was presentwhen Kralis discharged Williams.The Company's brief goes a step further. Despite theabsence of any actual supporting evidence, the Companyentitles one subsection of its brief. "The First WeldingCable was Intentionally Destroyed by Williams in February1980," and contends that "Williams was discharged forintentionally destroying two welding cables in a six weekperiod at a cost of $250 apiece, and not because of anyunion activity on his part." The brief concludes with thestatement, "there are no labor laws protecting saboteurs."(Emphasis supplied.)This defense, that Williams intentionally destroyed thefirst welding lead as well, is obviously an untenable, be-lated afterthought. The contention completely ignoresWilliams' credited, undisputed testimony that when theold welding lead was badly worn (with the outer blackcovering stripped back 30 inches on the nozzle end ofthe cable), secretary Kralis "told me ... to just put tapeon there," over a hole in the bare yellow undercover,"and continue using it because he could not afford tobuy another one." "You would tape one day and thetape would pull back off," and "each and every time thetape would wear off, I put more tape on it," until finally,"it caught onto the table and it shorted all the way out."Williams and Kralis discussed ways of reducing the wearon the cable. (It was a long, 14-foot cable. Instead ofbeing mounted high overhead, as at other places whereWilliams had worked-preventing excessive wear-itwas mounted on a welding box which was only about 5feet high (Resp. Exhs. 7A and B).) When the nozzle or"gun" on the end of the cable was being used over thewelding table, the middle part of the long cable wasdragging on the floor. This increased the friction on thecable as it was pulled back and forth or reach the differ-ent parts of the door being welded, rubbing against theedge of the welding table or door, causing excessivewear. It is undisputed that Williams and Kralis discussedsupporting the dragging middle section of the long cable,to cut down on the friction, but nothing was worked out.There obviously was no cause for the Company to be-lieve that Williams was deliberately destroying the oldwelding lead.d. Subsequent changes made in damaged cableThe evidence does show that the new welding leadwas deliberately cut by somebody with a knife or othersharp object. The cut was a straight, smooth, 3-inchgash, on the underside of the cable (out of view of thewelder). It was through both the outer black rubber,scuff-protection covering, and the second layer ofyellow, neoprene-type insulation.The real question is the validity of the Company's de-fense that it believed Williams was the one who inten-tionally cut the cable.It is apparent thought that the Company was unwillingto rely solely on this defense, for obvious reasons. Wil-liams was an experienced welder, with about 6 years ofexperience. President Lomerson had known him forabout 4 years (at Metal Vent and at the Company) andadmitted that "He was probably one of the best doorwelders I've ever seen." Williams was also known as anactive union organizer, who would have had no motiveto jeopardize the Union's hopes of winning the electionscheduled 2 days later by giving the Company cause todischarge him. The Company had no evidence that hehad stopped work or was tampering with the weldinglead when it short-circuited. (Merely cutting the cablewould not cause a short circuit. The inner wires wouldhave to make contact with the door or welding tablewhile the trigger on the welding gun was pulled.) Thecredible evidence shows that the short circuit occurredwhile he was welding a door-oblivious of the fact thatsomeone had cut the cable on the underside, outside hisline of vision-and the 3-inch gash opened up enough forthe exposed inner wires to come in contact with the edgeof the door or table as the cable was being dragged backand forth.Having no direct proof to support its principal defensethat Williams intentionally cut his own welding lead, theCompany at sometime made certain changes in the phys-ical evidence, the new welding lead, in an apparenteffort to support this and other defenses.First, by the time the cable was produced at the hear-ings, the black covering near the 3-inch cut had beenworn down by rubbing it against a rough metal surface,then torn apart for about 15 or 20 inches, and separatedfrom the yellow insulation underneath, hanging loose.Such a badly worn and damaged black covering wouldprovide, as it turned out, the basis for President Lomer-son to testify, "It's been very badly abused." However ifthis new cable, which had been used only 6 or 8 weeks,had been in that condition at the time of the cable cut-ting, undoubtedly something would have been said tohim about it before. As Williams credibly testified, theblack covering at the time of the cutting was smooth andnew looking, like the remainder of the cable at the timeof the hearing; that it completely covered the yellow in-sulation; and the only damage to the black covering wasthe 3-inch slit.Secondly, when the welding cable was produced atthe hearing, inner copper wires were pulled out of the 3-572 DIMENSIONS IN METAL, INC.inch gash-exposing them in such a way that the Com-pany could argue that Williams had not only cut thecable but had prized out the wires to ensure that theywould make contact, causing the cable to short circuit.Such a defense was undercut, however, when PresidentLomerson admitted that the wires were not exposed inthat manner and pressed the wires back inside the cableas they were when he first saw the damaged cable.Thirdly, a second, 1-1/2-inch slit was made in thecable with a sharp object near the first, 3-inch gash.Company witnesses claimed that Executive Vice Presi-dent Sax deliberately made that slit to determine how thefirst gash occurred, but they gave conflicting testimonyhow and when the second slit was made. President Lo-merson first testified that within about 2 hours after thecable cutting (when he, Sax, and Kralis returned about4:30 or 5 p.m. that day from the corporate meeting andchecked the cable), he was present and saw Sax makethat 1-1/2-inch slit in the cable at Williams' weldingtable, running the cable over the "slam bar on the outerface of the lockbox" being welded to the doorframe Wil-liams was building. Williams credibly testified that thiswas impossible, because the edges of the slam bar are notsharp enough to cut the cable, and as the lockbox isbeing welded to the door, the corners are flush with thedoor, leaving no sharp corners to touch the cable. Buton cross-examination, Lomerson gave a conflicting ac-count. He revealed that when he, Sax, Kralis, and per-haps Retail Sales Manager Pevia checked the cable thatafternoon, "Mr. Kralis and Mr. Sax discussed it and de-cided on how to handle the problem the following morn-ing" (when Kralis, in Lomerson's presence, summarilydischarged Williams, giving him his final check and sepa-ration notice and ordering him off the premises). Ac-cording to Lomerson, "Mr. Sax discussed it with Mr.Kralis," stating it was "awful strange that here it is lessthan six weeks old and another brand new cable isruined," and "that we were no longer going to tolerateit, the expense of it, and that we had to do somethingabout it first thing in the morning." Thus, this time Lo-merson in effect admitted the decision was made thatafternoon to discharge Williams the first thing in themorning. Later when asked about Sax cutting the cableon the slam bar, Lomerson claimed that Sax did it thatevening, and admitted not observing Sax do it. Concern-ing who made the decision to discharge Williams (Saxhaving revealed in his April 28 position paper (G.C.Exh. 22) that Sax, Kralis, and Lomerson had reached thedecision), Lomerson first testified that he concurred inthe firing of Williams. He claimed that Williams' unionactivities played absolutely no part whatsoever in thedischarge and stated that the second occurrence with thewelding lead was an expense he could no longer affordand "will not put up with." Lomerson later claimed, "Iassume that Mr. Kralis determined the evening prior" todischarge Williams: that no, he did not himself take anypart in determining whether or not Williams should bedischarged, "I was not present"; and that Kralis "and Iam sure that Mr. Sax had something to do" with the de-cision to terminate him.Sax gave a version which largely contradicted Lomer-son's various versions. After falsely claiming that he wasthere at the time Williams reported the cable cutting (asdiscussed above), Sax claimed that he did not recall ifKralis returned that day or the next morning; that one ofthose times he investigated it with Kralis, ran the cableover the slam bar which has a "very sharp ...thinknife-edge," and made a similar cut to the one alreadythere. He later testified that he gave his findings to Lo-merson and Kralis either that evening or the first thingthe next morning. "We examined the cord ...and Itold Mr. Kralis and Mr. Lomerson of my findings anddemonstrated ...how I thought the cut could havebeen made, and they agreed." "I told them ...I feltthat it was a deliberate act," and "whether it was delib-erate or not, that it was certainly negligence" and "con-sequently I ...didn't think we could afford to replacewelding cables daily" then after talking to Kralis andLomerson, Sax met with Williams in Kralis' office, withKralis present, and discharged him. Thus, Sax agreedwith Lomerson's versions to the extent that the secondslit was made on the slam bar of the lockbox.When Retail Sales Manager Pevia was called to testifyfor the Company, he disputed even this and gave still adifferent version of what happened. He claimed that hewas present that afternoon when Sax cut the cable, butpositively testified that the cable was not cut on the slambar but was cut on a burr, a "piece of steel, shaving like,sticking out" where the -inch steel tubing was cut. Hewas positive that the burr was not part of the lockbox.Williams (who impressed me most favorably as anhonest forthright witness) credibly testified that such aburr "could cut it, but not like that"; that he did notthink a burr "could cut it that deep"; and that the burr"probably could cut it, but it is so thin that ... it'll bendand it wouldn't cut it from here to there. It would prob-ably just nick it." When asked how the cable could havebeen cut if not on a metal tubing burr or on a slam bar,Williams stated his only theory was that it was cut delib-erately; but he did not know by whom. (He did notaccuse the antiunion welder, Parola, who remainedinside the plant during the afternoon break, nor accusethe Company with complicity in the act.) He insisted, "Iknow I would not cut it and still use it."I find no reason to doubt President Lomerson's, atleast implied, admission that the decision was made theafternoon of the cable cutting on how to handle Wil-liams' discharge the following morning, and the admis-sion by both him and Sax that he concurred or partici-pated in the discharge decision. I cannot, however,credit any of the conflicting versions about how andwhen the second, -1/2-inch slit was made in the cable.From their demeanor on the stand, Lomerson, Sax, andPevia did not appear to be candid witnesses; and as indi-cated, I credit the testimony given by Williams, an expe-rienced welder, that neither the slam bar nor a metaltubing burr could make such a cut on the welding lead. Iconsider it more likely that Sax, who claimed that hewas able to cut the second slit on the slam bar, instead-at sometime before or after the discharge-cut the cablewith a knife or some other sharp object, and that theconflicting versions given by the three company wit-573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnesses resulted not from faulty memories but from a fab-ricated defense.Fourthly, before the new cable was produced at thehearing, somebody had created a second short circuit,burning an additional hole in the cable. The hole, aboutthree-quarters of an inch across, was about 10 or 12inches from the first short circuit. The Company's onlyexplanation (and only a speculation) for this second burnwas Lomerson's "theory" that Williams threw the weld-ing cable down on a hot weld when the exposed wires inthe 3-inch gash short-circuited. However the Company'sown witnesses, Plant Owner Henry Jones (who had donecontract work for the Company and who buys locks andsupplies from it) testified that this could not have hap-pened because the door welds were not hot enough andbecause, without a cut, there would be no contact tocause a short circuit. A short circuit could have resultedlater, though, if someone had cut a slit at that spot onthe cable and operated the welding gun (which was stilloperable despite the first burn), while making contact.As for throwing down the welding gun, Williams credi-bly denied doing so. Instead, after inspecting the damage,he placed the nozzle into the hole on the side of thewelding table, in its proper place. As found above, healso credibly testified that at the time he went to theoffice to report the damage, the welding cord stilllooked new except for the 3-inch gash where the firstshort circuit occurred. I therefore find that this hole wasnot burned in the cable at that time, but was made by theCompany sometime before the hearing.President Lomerson further demonstrated his lack ofcredibility after he produced the damaged cable at thehearing and testified yes, he had inspected the cable theafternoon of April 2. Although he obviously was awareof the manner in which the cable had been changedbefore the hearing, he falsely testified at first:Q. Is this cable currently in the shape it waswhen you first inspected it?A. Yes, it is. (Emphasis supplied.)He, thereafter, admitted that the second, 1-1/2-inch slithad been intentionally added and that wires had beenpulled out from the first, 3-inch gash. He did not admitthe making of the other changes.I find that the Company, before producing the weld-ing cable at the hearing, converted the new lookingcable into a badly worn and damaged one, by (I) rub-bing or scraping the black covering thin in the area nearthe 3-inch gash, and tearing 15 or 20 inches of the blackcovering apart and away from the yellow insulation un-derneath, (2) pulling out the inner wires from the shortcircuit, (3) cutting the 1-1/2-inch slit, and (4) making thethird hole in the cable. Even assuming that Sax cut the1-1/2-inch slit in the cable, either before or after Wil-liams' discharge, in order to determine how it would bepossible to cut a 3-inch gash in a welding lead in theprocess of welding a door, and further assuming thateither he and Lomerson were telling the truth (that Saxcut the cable on the slam bar) or Pevia was telling thetruth (that he saw Sax cutting the cable on a steel tubingburr), I would find that he conducted the experiment insearch of an alternative defense. Whether or not theCompany knew who had secretly slashed the weldinglead, probably during the 10-minute break, it was takingthe implausible position that it believed that a leadingunion organizer had, 2 days before an election, deliber-ately cut and short-circuited his own welding lead, sub-jecting himself not only to personal danger but also toimmediate discharge, canceling out his vote in the closeelection. If such a straight, smooth, 3-inch gash couldsomehow be made while welding a door, that wouldprovide a more plausible defense, that the Company be-lieved he was negligent-Sax undoubtedly not realizingthat the company president would be admitting at thehearing that this particular welder was one of the best hehad ever known. As quoted above, Sax testified that hetold Lomerson and Kralis he thought it was a deliberateact or "it was certainly negligence."e. Concluding findingsThe Company admits in its brief that here, I daybefore the close election, "The timing looks bad." How-ever, it contends that there was "no need to fire Wil-liams until he messed up his second chance." It arguesthat even assuming arguendo that the General Counselhas made out a prima facie case of an improper motivefor discharging him, "the Company had ample businessjustification to discharge Williams in that there was noother explanation for the destruction of the two cables,other than it was done intentionally by Williams." I dis-agree.As found above, based on the credited, undisputed evi-dence, there was no reason to believe that Williams de-liberately destroyed the first cable. Concerning the newcable, the Company argues that, "Under Williams' story,the only possible explanation for the damage is thatsomeone else cut it. This explanation is self-serving, andno proof was presented in any form by the GeneralCounsel to substantiate the explanation. The only possi-ble explanation is that Williams himself cut the cable."It is true that there was a mysterious cutting of Wil-liams' new welding lead, and no direct evidence of whowas responsible. There was an opportunity for one of theantiunion employees, who remained in the plant duringthe 2:30 p.m. break, to have slashed the cable-on theunderside, outside the view of Williams-but no evi-dence that she did so, with or without the Company'sencouragement. Neither is there any evidence whichwould establish that Williams did the cutting.In these circumstances, I weigh the respective possiblemotivations. Contrary to the Company's contention that,"The only possible explanation is that Williams himselfcut the cable." I find it clear that Williams could have noconceivable motivation for deliberately cutting his ownwelding lead, subjecting himself not only to personaldanger but also discharge, thereby forfeiting his opportu-nity to vote for the union for which he had been cam-paigning. On the other hand, the Company had a strongmotivation for contending that it believed he had cut hisown welding cable. The campaign began with four unionsupporters, one of whom (Campbell) the Company hadalready discriminatorily discharged. That left three union574 DIMENSIONS IN METAL, INC.supporters, Williams, Boyce, and Saulsberry, and threeother employees (Rhines, plus two new employees hiredsince the election petition was filed). The discharge of asecond union supporter would reduce the number ofknown union supporters to two. Sax had carried on anunlawful antiunion campaign, demonstrating the Compa-ny's union animus.In the absence of any motivation on Williams' part todeliberately cut his own welding lead, I reject the Com-pany's contention that it believed Williams did so. I alsofind that the General Counsel has made a prima facieshowing that Williams' union organizing was a motivat-ing factor in the Company's decision to discharge him,and that the Company has failed to demonstrate that itwould have taken the same action against him had he notengaged in the union activity. I therefore find that theCompany discriminatorily discharged Daniel Williams onApril 3 because of his union activity, thereby violatingSection 8(a)(3) and (1) of the Act.5. May 30 discharge of Boyce and Saulsberrya. The circumstancesThe credible evidence reveals that Executive VicePresident Sax, who was leading the Company's antiunioncampaign, was not content with the discriminatory dis-charge, before the April 4 election, of two of the fourunion supporters. In the latter part of May, Sax bagandiscriminating against the two remaining union support-ers, grinder Willie Boyce and painter-door builderClayton Saulsberry, and then discriminatorily dischargedthem, as discussed below.Unfortunately for Sax, the Company was not thrivingwith such turnover. When he joined the Company onFebruary 15 or 20, before the filing of the election peti-tion on February 28, the Company had only five em-ployees, the four union supporters, Campbell (dischargedMarch 6), Williams (discharged April 23), and Boyceand Saulsberry (discharged May 30), plus installerRhines. As it turned out, Rhines proved to be a satisfac-tory employee, first replacing Campbell-with the assist-ance of Wells, hired the date of Campbell's discharge-and later replacing secretary Kralis as plant manager(G.C. Exh. 9). Although Sax said at the April 1 meetingthat Rhines and Wells (who, with welder Parola, pre-sumably cast the three no-union votes in the April 4election) would have jobs there as long as the Companywas open, neither Wells nor Parola remained on the pay-roll May 30. The timecards in evidence show that Wellslast worked May 16 (and did not return until September30 (G.C. Exh. 23N)). Parola, who was hired March 5,apparently was unable to satisfactorily replace Williamsas a door welder. About a week after Williams' dis-charge, Parola was replaced by a new door welder,Kevin Sasser (G.C. Exhs. 23H and K). Another newwelder, James May, who remained inside the plant withParola during the afternoon break before Williams' newwelding lead short-circuited, worked part of that weekand the next, but not thereafter. (G.C. Exh. 23G.) By thetime Boyce and Saulsberry were discharged, the Compa-ny had hired, as "contract labor" according to the time-cards, Ray Swann on May 7, grinder Joe Copeland onApril 7, and painter David Brewer on May 21. (G.C.Exhs. 231, O, and P.)Around July 1, 1980, about a month after his dischargeof the last of the four union supporters, Sax's position asexecutive vice president was eliminated because of "fi-nancial problems" and Sax left the Company.b. Reprimands placed in filesOn May 21, both Boyce and Saulsberry were absentfrom work. Boyce's friend, Delois Smith, called in aboutstarting time, 7:30 a.m., and notified a man, who she be-lieved was Sax, that Boyce had a crick in his neck andwould not be in to work. Saulsberry called in and talkedto secretary Kralis, reporting that he had a boil andwould not be in. Boyce and Saulsberry returned to workthe next day, without any indication that the Companywas treating their absences as unauthorized. As Boycecredibly testified, nothing was said to him about the ab-sence.By that time, Sax had inaugurated a procedure forgiving written reprimands. On April 2, the day after theCompany held an employee meeting in the election cam-paign, Kralis gave the first of these written reprimandsto Saulsberry for "Failure to switch off Air Compressorat end of shift" on April 1. (G.C. Exh. 8.) It is undisput-ed that at the time Kralis showed him the reprimand,Saulsberry told Kralis he had checked everything atnight and thought the machine was off, and protested thereprimand, but Kralis gave him the choice, "either signthe reprimand or get fired." He signed it. The Compa-ny's second written reprimand was given by Kralis toBoyce on May 13 for "Stretching morning break. Mr.Boyce was observed by Sam Sax not returning to workarea ready for production until 9:20 a.m." (G.C. Exh. 4.)Boyce's and Kralis' names were typed at the bottom.(The complaint does not allege that either of these firsttwo grievances was issued discriminatorily.)As Boyce and Saulsberry credibly testified, they werenot aware that the Company was giving them writtenreprimands for their May 21 absences. Without theirknowledge, Sax placed in each of their files a writtenreprimand for "unauthorized absence on 21 May 1980and failure to notify the Supervisor" (G.C. Exhs. 2 and5)-despite the fact that the Company was properly noti-fied of the absences and despite the fact that Sax admit-tedly did not talk to either Boyce or Saulsberry, andclaimed that he did not remember the circumstances. Saxadmitted that he had a policy of issuing a warning for anunauthorized absence only after investigating the circum-stances and after the employee explained the absence. Hegave this explanation: "Perhaps to clarify this so I won'tlook like an idiot, those reprimands were prepared by mejust for record keeping in those cases."Sax claimed that Kralis handled the matter, but Kralis'name is not on either of the reprimands (as it was onboth of the earlier reprimands which Kralis issued toBoyce and Saulsberry). Sax, himself, signed both of theseMay 22 reprimands, and wrote on them, in the space foremployee signature, "Refused to sign." In view of () theundisputed testimony that Kralis had previously threat-ened Saulsberry with discharge if he refused to sign his575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst reprimand, (2) the credited denials that the employ-ees had ever seen these reprimands or refused to signthem, (3) Sax's testimony that the reprimands "were pre-pared by me just for record keeping," and (4) Sax's un-trustworthiness as a witness (appearing to be willing togive whatever testimony would serve the Company'scause), I discredit his claim that he issued Boyce's repri-mand, "at my desk for Mr. Kralis to give to the employ-ee to make him aware of it" and that Kralis reportedback that Boyce refused to sign it.I find that Sax discriminatorily inserted the May 22reprimands in the files of Boyce and Saulsberry-accus-ing them of "unauthorized" absences and "failure tonotify the Supervisor," with the false notation "Refusedto sign" for the purpose of building a case for their sub-sequent discriminatory discharge, in reprisal for theirsupport of the Union, thereby violating Section 8(a)(3)and (1) of the Act.c. Saulsberry's dischargeOn Monday, May 26, the week after Sax secretlyplaced the reprimands in their files, the Company beganlaying Boyce and Saulsberry off and assigning new em-ployees to work in their place. Thus, the Company ad-vised grinder Boyce and painter-door builder Sauls-berry that Memorial Day was an unpaid holiday becauseof lack of supplies, and to report back to work on Tues-day. Yet the timecards in evidence reveal that three newemployees, grinder Copeland, painter Brewer, whosefirst day of employment was May 21, and welder Sasser,all worked 4-3/4 hours that day. (G.C. Exhs. 23K, O,and P.) Grinder Boyce was permitted to work 4-3/4hours on Tuesday (G.C. Exh. 23A) and was then told togo home because of no work, but grinder Copeland andpainter Brewer were both permitted to work 8 hours.Boyce and Saulsberry were again laid off Wednesday,May 28, although the timecards show that Copeland,Brewer, and Sasser each worked a full 8 hours. Afterbeing told that morning when he called in that his serv-ices were not needed, grinder Boyce rode with dis-charged union supporters Campbell and Williams to theplant and saw Copeland doing Boyce's grinding work onthe dock. (There had never been any question about thequality of Boyce's work, and he believed "it would takeat least three men to do that job.") Other than Sax's falsetestimony that there was no work on Monday because"we didn't receive a shipment that we needed to performwork," there is no explanation in the evidence for theCompany laying off union supporters Boyce and Sauls-berry that week while assigning their work to new em-ployees.On Thursday, May 29, when Saulsberry called in tosee if there was any work (after being off the first 3 daysthat week). Retail Sales Manager Pevia told him thatsecretary Kralis had not left word and to call back.When he called a second time, as he credibly testified,Pevia told him that Kralis had said it was okay to cometo work. Saulsberry said he would if his car would makeit. Somewhat later (Saulsberry thought "it was gettingpretty close to 10 o'clock" but he did not have a watchand Pevia testified it was about 9 or 9:15), he calledPevia again, said he was having car trouble, but was stillcoming in if he could get his car fixed. Pevia asked if hecould pick up Boyce, and he said yes if he could get thecar fixed. After his cousin took longer than expected towork on his car, Saulsberry drove to Boyce's apartmentto apologize for making him miss a day's work. Boycewas not home. Saulsberry stopped only momentarily andwent "down the street to this girl, Ann's house," about50 to 100 yards away. When he got ready to leave, hiscar would not start. His cousin (Emmadell Thompson)towed his car to the cousin's garage and again workedon the car, not finishing until "evening time."At work the next morning, May 30, as Saulsberry fur-ther credibly testified; Sam Sax called Saulsberry to theoffice and asked where he had been the day before. (Saxhad not worked Thursday, May 29.) Saulsberry said hiscar had broken down, that he had called in and toldPevia, and that he was trying to get his car fixed. Saxstated that President Lomerson said he had seen Sauls-berry's car sitting over at Willie Boyce's house, but "Isaid my car was down the street from Willie's house."Sax responded, "Well, I guess you are calling Mr. Rich-ard Lomerson a liar," and Saulsberry said, "Well, I guesshe is." Then Sax stated, "Now, I am going to tell youwhat I think. I think that you and Willie Boyce havebeen somewhere fooling around." Saulsberry denied itand Sax stated, "If I find out that you are lying I amgoing to fire you." Sax left, spoke to Boyce in anotheroffice, then returned, and told Clayton Saulsberry,"Clayton, Willie's neighbor said that she [saw] your carat Willie's house." Saulsberry responded, "I don't knowwhy they said it because it wasn't there for no more thana minute." Lomerson spoke up and said he had seen "meor something," and Saulsberry responded that if he did,he "saw me down at Ann's house. He didn't see me no-where else." Sax asked Lomerson "What are we goingto do with him?" Lomerson, obviously aware of wherehe had seen Saulsberry or his car on Thursday-either infront of Boyce's or at Ann's residence-answered. "If heis not lying I guess we are going to have to send himback to work," and they did. Sometime later, consider-ably later than the 20 or 30 minutes as estimated bySaulsberry because, as discussed below, Sax left to inter-view Boyce's mother about Boyce's absence; Sax tookSaulsberry back to the office and discharged him, falselytelling him his story did not check out. Lomerson's wifegave Saulsberry his final paycheck, a separation notice,and also a termination letter (G.C. Exh. 3), but Sax"snapped" it back, stating that "I didn't need it," soSaulsberry did not get to read it. When later produced,the letter stated that he was terminated for "Unauthor-ized absence on 21 May and 29 May 1980. EmployeeLIED about circumstances involved in 29 May unau-thorized absence." It was signed by Sax and it falselystated (in Sax's handwriting, the same as the May 22written reprimands, "Refused to sign.")Sax, in his June 3 position paper submitted on behalfof the Company, admitted what had happened Thursdaywhen Saulsberry and Boyce were both absent again thesame day. Sax stated in the letter that Lomerson andPevia "suspected that again these two employees wereconspiring to not report or work the same day" when576 DIMENSIONS IN METAL, INC.Saulsberry did not arrive or call. (As found above, Sauls-berry had agreed to pick up Boyce if Saulsberry couldget his car fixed, but they did not report to work afterthe delay in getting the car repaired.) Indicating that Lo-merson and Pevia went to investigate, Sax stated in theletter that they "drove over to Mr. Boyce's residence"and "Mr. Saulsberry's car was there"-the letter thusclaiming that they found Saulsberry's car at Boyce's resi-dence, instead of at Ann's house, a short distance downthe street. (G.C. Exh. 15.)By the time of the hearing, however, Sax, Lomerson,and Pevia had fabricated a different story. They claimedthat instead of Lomerson and Pevia going to investigate,they just happened to notice Saulsberry's car when theywent to the body shop with Lomerson's car. Accordingto Lomerson, he went to the body shop that Thursdaymorning, with Pevia following to give him a ride back tothe plant. He claimed that on the way, he saw Sauls-berry's car parked at Boyce's residence. Pevia claimedthat on the way back, he asked Lomerson. "Isn't thatClayton Saulsberry's car?" and Lomerson answered,"Yeah, that's Willie's house." Thus according to this tes-timony, Lomerson claimed he saw Saulsberry' car thereon the way to the body shop; Pevia saw it on the wayback; and it was a happenstance that both of them no-ticed it. Next Lomerson, claimed that when he and Peviareturned to the body shop about 4 hours later, he ob-served Saulsberry's car parked in the same place. Pevia,in turn, claimed he and Lomerson were together inPevia's car, returning to the body shop, but "I don't re-member anything being said about [Saulsberry's] carthen.... I don't remember if the car was there thesecond time or not. I remember it was there the firsttime because we talked about it." Apart from the conflictbetween this testimony and Sax's previous admission inhis position paper, I consider this testimony incredible.Lomerson is claiming that a car, belonging to an employ-ee scheduled to be at work, is seen in front of anotherabsent employee's residence in the morning and againabout 4 hours later; and Pevia is claiming that he calledit to Lomerson's attention the first time, but he does notrecall either seeing the car or hearing anything saidabout it the second time. I consider it most probable thatif this testimony were not all fabricated, Lomersonwould have made such a loud protest about Saulsberry'scar still being in front of Boyce's residence after 4 hoursthat undoubtedly Pevia would have remembered it. Ifind the testimony that the trips to the body shop oc-curred May 29 is an afterthought which must be discred-ited. I also find that when Lomerson and Pevia drove tothat street May 29 to investigate, they found Saulsberry'scar parked at Ann's house-and not at Boyce's apart-ment where Saulsberry stopped only momentarily to ob-serve whether Boyce was at home. These findings clarifywhat Lomerson meant when Saulsberry told Sax andLomerson the next morning that he had been at Boyce'snot more than a minute; Sax asked what they could dowith Saulsberry; and Lomerson answered, "If he is notlying I guess we are going to have to send him back towork." If Lomerson had seen Saulsberry or his car infront of Boyce's apartment, instead of at Ann's house,there would have been no necessity for any further in-vestigation.In making these findings, I have taken into considera-tion and credited Sax's testimony that Friday morning,May 30, when he was questioning Boyce about the daybefore, Boyce told him, although not recalled by Boyce,that "if Mr. Saulsberry had come by there [to Boyce'sapartment], that he was gone, because one of his friends[Judy Phillips, a next-door neighbor, who] knew Mr.Saulsberry had seen him and his car there and told himabout it later." After questioning Boyce that morning,Sax resumed his questioning of Saulsberry and told him,as found above, "Clayton, Willie's neighbor said that she[saw] your car at Willie's house." That was when Sauls-berry responded that "it wasn't there more than aminute." The problem is the conflicting testimony-notknown by the Company on the date of the discharge-concerning the timing of Saulsberry's stopping by to seeif Boyce was home that Thursday. Boyce's friend, DeloisSmith, a credible witness, testified that Judy Phillips,who did not testify, told her that afternoon when sheand Boyce returned home that Phillips had looked outthe window at 12 noon, according to TV time, thatSaulsberry's car was out front, that "he went down tohis aunt's house or something, but his car was not therethat long that she knowed of," and that when she lookedback out the window at I p.m. the car was gone. Al-though the Company relies on this hearsay testimony inits brief, Phillips' statements,-if true, bely Lomerson'sclaim that the car was there 4 hours later. Saulsberry, onthe other hand, recalled that he did not stop by thereuntil 2:30 or 3 p.m. In view of the facts that both Smithand Saulsberry impressed me as being honest witnesses;Saulsberry did not have a watch; he apparently madeother mistakes in recalling the time; and Phillips did nottestify. I am unable to determine at what time he stoppedby to see if Boyce was home. In any event none of thistestimony supports the Company's fabricated body shoptestimony.Having found that Sax, Lomerson, and Pevia gave fab-ricated testimony about seeing Saulsberry parked atBoyce's residence on May 29, and about other matters atthe hearing, I find their testimony untrustworthy and dis-credit: (1) Sax's testimony that Saulsberry told Sax thathis car was in the shop all day that Thursday; (2) Lomer-son's testimony that he felt that Saulsberry had lied tohim and "I was quite angry, to be frank with you"; and(3) Lomerson's testimony that Saulsberry's union activityhad nothing whatever to do with his discharge and thathe would have been discharged regardless of whether hehad engaged in union activities or not. I find it clear thatSax was also testifying falsely when he testified at onepoint that when he terminated Saulsberry, "I told Mr.Saulsberry that unfortunately since he couldn't produceany evidence that his car was in the shop ...that if hecould bring me something showing that his car was inthe shop or garage, in fact, somewhere all day, that wewould discuss this, and he never did." To the contrary,the discharge was clearly final that Friday morning.Sax admitted at the hearing that Saulsberry's workhabits "had nothing to do" with his discharge. Yet Sax577 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDtook the position in his June 3 position paper (G.C. Exh.15) that Saulsberry and Boyce "have demonstrated by le-thargic, perfunctory work habits, the described blatant dis-regard for Corporate policy and management authority,that they believe a Union or the National Labor Rela-tions Act or both is a sanctuary protecting their employ-ment regardless of misconduct or behavior that adverselyaffects Corporate operations." (Emphasis supplied.)Concerning whether the Company considered illnessand absence because of car trouble "unauthorized" ab-sences, Lomerson acknowledged that it was not by testi-fying, "If a man is legitimately ill or has car trouble,that's not much you can do about it."Upon considering all of the evidence and circum-stances concerning Saulsberry's discharge Friday, May30, 1 find that the General Counsel has shown that theCompany was motivated by a desire to rid the plant ofthis, one of the two remaining union supporters. A weekearlier, May 22, Executive Vice President Sax had se-cretly placed a written reprimand in (his as well asBoyce's) personnel records, falsely accusing him of anunauthorized absence and failure to notify the supervisoron May 21, in order to build a case for his discriminatorydischarge. On Monday, May 26, the Company beganlaying him off on days it was assigning his work to anew employee. As found, Sax, President Lomerson, andRetail Sales Manager Pevia gave much fabricated testi-mony about what occurred Thursday, when Saulsberrywas permitted to return to work but had car trouble.Friday, Sax falsely claimed that Saulsberry's account ofwhat happened did not check out and discharged him.The Company thereafter produced Saulsberry's termina-tion letter, in which Sax falsely claimed that he was ter-minated for "unauthorized" absences on May 21 and 29(the dates he properly notified the Company he was illand had car trouble) and for lying about the circum-stances of his May 29 absence, and on which Sax falselywrote, as he had on the May 22 reprimands, that the em-ployee "Refused to sign." I find it clear that the statedgrounds for Saulsberry's discharge were pretextual, thatthe General Counsel has made a prima facie showing thatSaulsberry's union activity was a motivating factor in theCompany's decision to discharge him, and that the Com-pany has failed to demonstrate that it would have takenthe same action against him in the absence of his unionsupport. I therefore find that Sax discriminatorily dis-charged Clayton Saulsberry in order to discourage unionmembership, in violation of Section 8(a)(3) and (1) of theAct. I find, however, that the General Counsel has failedto prove an additional allegation, that Saulsberry wasdischarged also because he made a protest under the Oc-cupational Safety and Health Act. I dismissed that alle-gation.d. Boyce's dischargeThursday, May 29, Willie Boyce (a union observer atthe April 4 election) called in to see if there was anywork for him that day. He had been laid off all dayMonday and Wednesday, and was permitted to workonly 4-3/4 hours Tuesday, supposedly for lack of work.However, as discussed above, a new employee had beenperforming his grinding work, being assigned to work 4-3/4 hours Monday and 8 hours both Tuesday andWednesday.As Boyce credibly testified, and corroborated by hisfriend, Delois Smith, who impressed me as being anhonest, forthright witness, Boyce called in four timesThursday morning and talked to Retail Sales ManagerPevia. The first two times, Pevia stated that neither Lo-merson, Sax, nor Kralis was in and to call back. Thethird time, Pevia authorized him to come in but had himwait for Saulsberry to pick him up. Boyce could havegotten to work in 5 or 10 minutes, but he was being re-quired to wait for Saulsberry, who lived an hour or soaway in Mississippi and who was having car trouble.About 10:30 a.m., Boyce called Pevia the fourth timeand reported that Saulsberry still had not arrived. Peviasaid, "I know," but he did not authorize Boyce to comeon in. Boyce said he would wait for Saulsberry.About 10 o'clock that morning, Delois Smith heardfrom her mother that somebody had broken into an outerhouse and had taken some property belonging to Smithand Boyce, and about 10:45 Boyce heard from hismother that she wanted him to go on an errand for her.Not having heard from Saulsberry by about 11 o'clock,Boyce decided to go first to the home of Smith's motherand then to his mother's. Before he and Smith left, heasked her to telephone the Company a fifth time thatmorning to report that he would not he coming in. Shedid, telling the man who answered the telephone that"Willie is not coming in because my mother's house gotbroken into and he has to go over to his mother's houseto take care of some bills." (Emphasis supplied.)Thus, that Thursday, after being permitted to workonly 4-3/4 hours that week, Boyce was doing his best toget permission to go to work.The next morning, Friday, May 30, Sax called Boyceto the office and asked him where he had been Thurs-day. As Boyce credibly testified, he told Sax, "I had todo something for my mother." Sax responded, "Well,Richard Lomerson said that he saw Clayton Saulsberry'scar in front of your house." It was then, although Boycedid not recall that part of the conversation, that, as Saxcredibly testified, and confirmed by what Sax told Sauls-berry shortly thereafter, Boyce said that "if Mr. Sauls-berry had come by there, that he was gone, because ofone of his friends [who] knew Mr. Saulsberry had seenhim and his car there and told him about it later, but thatthey had not had contact with each other." After Boycedenied seeing Saulsberry Thursday, and after Sax ques-tioned Saulsberry further in the next office, Sax toldBoyce to go back to work.Although I have credited part of Sax's testimonyabout this Friday morning conversation with Boyce, Ifind that much of the testimony given by Sax and Peviawas fabricated. Pevia claimed that Boyce did not call inhimself Thursday morning, but that Delois Smith calledand said Boyce had a crick in his neck and would not bein that day. As found above, this actually happened, butit was not May 29, but May 21, preceding the May 22reprimand which Sax placed in Boyce's file to build acase for his discriminatory discharge. Although Peviaclaimed that Smith called and talked to Pevia Thursday578 DIMENSIONS IN METAL, INC.morning, Sax claimed that when Sax came in Fridaymorning, it was Lomerson and Lomerson's wife whotold Sax that Boyce's girl friend (Smith) called in Thurs-day morning and said Boyce was sick. Sax claimed thatin his conversation with Boyce that morning, "I didremind Mr. Boyce" that his girl friend had called and"told our secretary [Mrs. Lomerson] that he was sick asthe reason for him not coming in," and claimed thatBoyce said, "No, it was all due to the break-in at hismother's apartment." (Emphasis supplied.)Thus, instead of admitting that the Company had reas-signed Boyce's grinding work to a new employee thatweek, as revealed by the timecards and Boyce's observa-tions Wednesday, and admitting that Boyce was not per-mitted to come to work until he called the third timeThursday morning, and then was required to wait forSaulsberry to pick him up, Pevia claimed that DeloisSmith telephoned Pevia once on Thursday morning andreported that Boyce had a crick in his neck, and Saxclaimed to the contrary that Smith telephoned Mrs. Lo-merson and said that Boyce was sick. Also, Sax went fur-ther and claimed that Boyce denied Friday morning thathe was sick and that he lied about his mother's apartmentbeing burglarized. The Company was already aware thatthere was no break-in at Boyce's mother's home. Smithhad telephoned the Company about I1 a.m. Thursdayand had told one of the managers that Boyce was notcoming in (at that late hour) because her mother's housegot broken into and Boyce had something to do for hismother.I find that by this time, Sax had plotted a maneuver tofinish building a case against Boyce, one of the last twounion supporters. He devised a strategem for feigningbelief that Boyce was not telling the truth about hisThursday absence. Based on the information received theday before from Delois Smith, that it was her mother'shouse where a breakin occurred, Sax pretended that hereceived false information from Boyce Friday morningabout a burglary at his mother's apartment. Taking Peviawith him, Sax left the plant after questioning Saulsberryand Boyce and visited Boyce's mother, asking her if herhouse had been broken into and getting a negativeanswer. He then asked her if she had seen Willie the daybefore and she said yes. I discredit Sax's claim, not con-firmed by Pevia, that she answered no, she had not seenBoyce the day before.Sax then returned to the plant, having gone throughthe maneuver to prove that there was no burglary atBoyce's mother's home-something the Company al-ready knew from the information from Delois Smith theday before. Sax called Boyce back into the office andasked him if his mother's house had been broken into.Boyce of course answered, "No." Nevertheless, Sax pro-ceeded to discharge him. Lomerson made out Boyce'sfinal paycheck and separation notice, and Sax gave themto Boyce and told him he was terminated. It is undisput-ed, as Boyce credibly testified, that as they were leavingSax's office, Sax told him, "I knew I was going to getyou." Boyce's termination letter (G.C. Exh. 6), whichthe Company later produced, stated that Boyce was ter-minated for "Unauthorized absence on 21 May and 29May 1980. Employee LIED about circumstances in-volved in 29 May unauthorized absence." At the bottom,Sax falsely wrote, "Refused to sign."Boyce's discharge is complicated by one factor notpresent in Saulsberry's discharge. Boyce initially testifiedfalsely that when he went to the utility company Thurs-day afternoon, he paid part of his mother's light bill andgot an extension on the bill for her. He later admittedthat this was not true, and that when he went to the util-ity company and found that the light bill had alreadybeen paid, he kept the $20 his mother had given him toget the extension, without informing her. (He had beencontributing $25 to $30 a week to his mother's support,but this week he had worked only a half day.) He testi-fied that he did not reveal what he had done because he"didn't want people to think that I was a thug ...but Idid repay the money to her ... I never did anythinglike that before and I needed the money so I kept it."Because of his initial false testimony, I have closely ex-amined all of his testimony, and taken special care inweighing all of the supporting and opposing testimony.After due deliberation and close observation of his de-meanor on the stand, I have concluded that he was gen-erally an honest witness, attempting to give accurate tes-timony on the other matters he testified about. I there-fore have credited much of his testimony-particularlyover the testimony of Sax and Pevia, who appeared will-ing to fabricate testimony to support the Company'scause.After weighing all the evidence and circumstances, Ifind that Sax discriminatorily discharged Willie Boyce,as he did Clayton Saulsberry that same morning, on pre-textual grounds in violation of Section 8(a)(3) and (1) ofthe Act.II. REPRESENTATION CASEIn the stipulated consent election held April 4, 1980, ina unit of "All production and maintenance employeesemployed by Diminsions in Metal, Inc., at its Memphis,Tennessee facility," excluding "All office clerical em-ployees, guards and supervisors as defined in the Act,"the vote was two for and none against the Union, withfive challenged ballots. Pursuant to the Board's May 20order directing Regional Director to open and countchallenged ballots, three challenged ballots were openedand counted. The revised tally of ballots, issued on June4, revealed two votes for the Union and three against.Having found that Franklin Campbell and Daniel Wil-liams, who cast the two remaining challenged ballots,were discriminatorily discharged on March 6 and April3, 1 find that they were eligible voters and overrule thechallenges to their ballots.CONCLUSIONS OF LAW1. By discharging Franklin Campbell on March 6,Daniel Williams on April 3, and Willie Boyce and Clay-ton Saulsberry on May 30, and by discriminatorily plac-ing reprimands in the personnel records of Boyce andSaulsberry on May 22, all because of their support of theUnion, the Company engaged in unfair labor practicesaffecting commerce within the meaning of Sections8(a)(3) and (1) and 2(6) and (7) of the Act.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. By threatening to close the plant before letting aunion come in, the Company violated Section 8(a)(1) ofthe Act.3. By coercively interrogating employees, by makingan implied threat of less desirable working conditions ifthe employees selected the Union, and by expressingorally and in writing the futility of selecting a union, theCompany also violated Section 8(a)(1) of the Act.4. By informing the employees that the Board couldnot make the Company put a discriminatorily dischargedemployee back to work, the Company further violatedSection 8(a)(1) of the Act.5. The General Counsel failed to prove that the Com-pany unlawfully restricted use of the front entrance, oron or about April 1 unlawfully instituted policy andpractice of issuing reprimands for absences, or dis-charged Clayton Saulsberry also because he made a pro-test under the Occupational Safety and Health Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent having discriminatorily dischargedfour employees, I find it necessary to order it to offerthem reinstatement, less net interim earnings, in accord-ance with F. W. Woolworth Company, 90 NLRB 289(1950), plus interest as computed in Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962). Inasmuch as theRespondent has engaged in such egregious misconduct,including the threatening of plant closure and discharg-ing all four of the union supporters, thereby demonstrat-ing a general disregard for the employees' fundamentalrights, I find it necessary to issue a broad Order, requir-ing the Respondent to cease and desist from infringing inany other manner upon rights guranteed employees bySection 7 of the Act. Hickmott Foods, Inc., 242 NLRB1357 (1979).Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER3The Respondent, Dimensions in Metal, Inc., Memphis,Tennessee, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstany employee for supporting International Brotherhoodof Teamsters, Local 1196, or any other union.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Placing written reprimands in the personnel re-cords of union supporters to build a case for discrimina-torily discharging them.(c) Threatening to close the plant before letting aunion come in.(d) Coercively interrogating any employee about unionsupport or union activity.(e) Making any threat of less desirable working condi-tions if the employees select a union.(f) Expressing either orally or in writing the futility ofselecting a union.(g) Informing any employee that the Board could notforce it to take a discriminatorily discharged employeeback to work.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Willie Boyce, Franklin Campbell, ClaytonSaulsberry, and Daniel Williams immediate and full rein-statement to their former jobs or, if their jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights and privilegespreviously enjoyed, and make them whole for the loss ofearnings and other benefits they may have suffered as aresult of the discrimination against them in the mannerset forth in the remedy section.(b) Expunge from the personnel records of WillieBoyce and Clayton Saulsberry the written reprimandsdated May 22, 1980.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its plant in Memphis, Tennessee, copies ofthe attached notice marked "Appendix."4Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that Case 26-RC-6174 be re-manded to the Regional Director to open and count theballots of Franklin Campbell and Daniel Williams and toissue a revised tally of ballots and a certification of rep-resentative if International Brotherhood of Teamsters,' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."580 DIMENSIONS IN METAL, INC. 581Local 1196, has received a majority of the valid votescast, or certificate of results of election if it has not.